Citation Nr: 1203094	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  07-33 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to July 1977, from November 1980 to August 1984, and from October 2002 to August 2003.  He also had service in the Reserves, and additional active duty between July 1977 and November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran previously requested a personal hearing before a member of the Board, but withdrew this request in October 2008, prior to any such hearing being held.  

In an April 2010 action and again in March 2011, the Board remanded this appeal for further development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran did not experience onset of his hypertension during any period of active military service, or within a year thereafter.  

2.  The Veteran's hypertension was noted upon his entry into active military service in October 2002, and an increase in the severity of this disorder during such service has not been demonstrated.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military service and did not manifest to a compensable degree within a year after service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In January 2006, March 2006, and March 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the July 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in April 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for hypertension.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as hypertension, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

For purposes of service connection pursuant to §§ 1110 and 1113, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1112.  

Service connection may nonetheless be granted for a preexisting disease or injury if such a disability was aggravated during active military service.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The Veteran was without any history of hypertension or high blood pressure readings on initial entrance into active military service in August 1974.  His blood pressure was 120/70 at that time.  An April 1978 blood pressure reading was 118/78, and the remainder of his service treatment records for his first period of active duty do not reflect a diagnosis of or treatment for hypertension.  

On examination to return to active duty in October 1980, the Veteran's blood pressure was 120/80.  He denied any history of high blood pressure.  The Veteran sought treatment for an upper respiratory infection in December 1980, at which time his blood pressure was 134/88.  Another reading taken that same month was of 120/86.  The Veteran was treated for a right ankle injury in August 1981, at which time his blood pressure was 117/78.  A subsequent reading taken later that month indicated blood pressure of 128/92.  In September 1982, the Veteran was seen for chills, chest pain, and gastrointestinal complaints.  He had blood pressure of 160/108.  On follow-up in October 1982, his blood pressure was 122/78.  A July 1984 service separation examination was negative for any abnormalities of the cardiovascular system, and his blood pressure was 152/80.  On a concurrent report of medical history, the Veteran denied any history of high blood pressure and the remainder of his service treatment records for this period of active duty do not reflect a diagnosis of or treatment for hypertension.  

An April 1994 periodic military medical examination noted blood pressure of 142/79.  On neurological consultation in May 1995, the Veteran's blood pressure was 158/94, and borderline hypertension was diagnosed.  The Veteran filed a claim of service connection for several disabilities in May 1996.  He did not, however, claim service connection for hypertension at that time.  On VA general medical examination in July 1996, the Veteran's blood pressure was 120/88, and no history of hypertension was noted.  

On military entrance examination in October 2002, the Veteran was without any abnormalities of the cardiovascular system.  His blood pressure was 116/72 on the first reading, and 122/74 on the second.  On his report of medical history, however, the Veteran stated he had a history of high blood pressure and currently used Zestril, a blood pressure medication.  An October 2002 echocardiogram was within normal limits.  A December 2002 ECG was also within normal limits, but a second ECG performed the same day was described as abnormal.  The Veteran also sought treatment for a viral upper respiratory infection in December 2002, at which time his blood pressure was 130/85.  A January 2003 blood pressure reading was 130/90.  On an August 2003 report of medical assessment, the Veteran denied receiving any medical care during his deployment, and did not report any change in his medical status.  In November 2004, the Veteran's blood pressure was 129/88.  On service medical examination in December 2004, the Veteran's blood pressure was 151/81.  The Veteran's blood pressure was 197/97 in February 2005 and 126/80 in July 2005.  

In March 2009, the Veteran testified before a Decision Review Officer seated at the RO.  He stated that during his final period of active duty, his hypertension fluctuated on a regular basis, and his medication dosage was increased on several occasions.  He stated he was originally placed on medication for hypertension beginning in 1997.  Currently, he was taking the same medication he used when he was called up to active duty in October 2002.  

Pursuant to the Board's April 2010 remand order, the Veteran was examined by a VA physician in May 2010.  His claims file was reviewed in conjunction with the examination.  The Veteran gave a history of hypertension having been diagnosed approximately 20 years earlier, at which time he was given medication for this disorder.  On review of the Veteran's claims file, the examiner noted no elevated blood pressure readings or diagnoses of hypertension during the Veteran's service from 1974 to 1984.  Between 1984 and 2002, the Veteran was noted to have elevated blood pressure readings on several occasions, but hypertension was not formally diagnosed for several years, until the late 1990s.  On reporting for deployment in 2002, the Veteran gave a history of hypertension on his deployment physical.  On physical examination, the prior diagnoses of hypertension were confirmed by the examiner, with no functional impairment noted.  Regarding the etiology of this disability, the examiner found no evidence of onset during the Veteran's first two periods of active duty.  The examiner also found it less likely than not that the Veteran's hypertension increased in severity during the Veteran's active duty from 2002-03, as an increase in the severity of this disorder was not noted within his service treatment records.  

Most recently, the Veteran was examined by a VA physician in April 2011.  His claims file was reviewed in conjunction with the examination.  The examiner noted the Veteran's three periods of active duty.  The Veteran stated hypertension was first diagnosed approximately 20 years earlier, and in approximately 1998, he had chest pain and was allegedly told he had had a heart attack.  The examiner could find no documentation supporting this history within the Veteran's claims file.  The examiner noted the Veteran's December 1980 and August 1981 episodes of elevated blood pressure readings within his service treatment records.  In December 1980, while being treated for an upper respiratory infection, the Veteran's blood pressure was 134/88, and on being seen for right ankle pain in August 1981, his blood pressure was 128/92.  Subsequent blood pressure readings during the Veteran's second period of active duty were entirely within normal limits, and hypertension was not diagnosed at that time.  He also did not report a history of hypertension during that active duty period.  The examiner next noted that on private treatment by a private neurologist in May 1995, the Veteran's blood pressure was 158/94, and borderline hypertension was diagnosed.  On VA examination in July 1996, the Veteran did not give a history of hypertension or report any treatment thereof.  An October 2002 pre-deployment examination documented a history of hypertension, for which the Veteran was taking medication.  

On physical examination, the Veteran's blood pressure was 134/88 in the left arm and 130/86 in the right arm.  A second reading of the left arm indicated blood pressure of 140/90.  A chest X-ray was negative for any acute cardiopulmonary abnormalities.  Prior diagnoses of hypertension were confirmed.  The examiner opined that the Veteran exhibited essential hypertension; that is, hypertension of unknown origin.  Likely onset of this disability was within the period between his separation from active duty in 1984 and his return to active duty in 2002, based on the fact that hypertension was not diagnosed during the 1980-84 period of active duty.  Regarding aggravation of this disability during the Veteran's active military service, the examiner could not determine whether aggravation was demonstrated without resorting to "mere speculation."  

After considering the totality of the evidence, the Board finds the preponderance of the evidence to be against the award of service connection for hypertension, as such a disability was neither incurred in nor aggravated by active military service, and did not have its onset within a year of service separation.  Considering first the Veteran's active military service between 1974 and 1984, the evidence of record does not suggest, and the Veteran does not contend, onset of hypertension during that period, or within a year thereafter.  The Veteran told both the May 2010 and April 2011 VA examiners that his hypertension began approximately 20 years earlier, sometime between 1990 and 1991, and neither examiner found evidence of sustained high blood pressure readings or hypertension during active duty between 1974 and 1984.  No diagnosis of hypertension was noted on his 1984 service separation examination, and the Veteran denied any history of the same.  Additionally, the Veteran stated at his March 2009 personal hearing that he was first placed on hypertension medication in approximately 1997, well after his 1984 separation from active military service.  Overall, the preponderance of the evidence is against a finding of onset of hypertension during military service up to 1984, or within a year of service separation thereof.  

The Board must next consider the issue of service connection based on aggravation of the Veteran's hypertension during his active military service between 2002 and 2003.  As noted above, a history of hypertension was clearly noted on the Veteran's October 2002 deployment examination; thus, the presumption of soundness does not attach for that period.  See 38 U.S.C.A. § 1111.  Nevertheless, the Veteran contends his hypertension increased in severity during his service, indicating aggravation.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) ; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

On review of the present record, however, the Board finds no evidence of aggravation of the Veteran's hypertension during his active military service between October 2002 and August 2003.  He continued to take medication for his hypertension during this time, but did not require hospitalization or otherwise experience other complications of this disability, according to the service treatment records.  Additionally, both the May 2010 and April 2011 VA examiners found no evidence of any increase in the severity of the Veteran's hypertension during his military service.  

In addressing the question of aggravation of the Veteran's hypertension, the April 2011 VA examiner stated he could not determine if aggravation of the Veteran's hypertension had occurred without resorting to "mere speculation."  The U.S. Court of Appeals for Veterans Claims (Court) has held that when an examiner states speculation is required to provide a requested medical opinion, clarification is generally required.  The Court stated "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  In this case, it is clear that the April 2011 examiner carefully reviewed and assessed all of the relevant information in reaching his opinion.  Additionally, as the Veteran has not met the burden of demonstrating an increase in the severity of his hypertension during active military service, the Board concludes the presumption of aggravation does not attach, and any potential error by the April 2011 examiner is therefore no more than harmless.  

The Veteran has repeatedly alleged that his hypertension worsened in severity during his October 2002-August 2003 active military service period.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Hypertension is a complex disorder, however, which requires specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

Additionally, the service treatment records do not support the Veteran's assertions that he required a higher dosage of his hypertension medication during his 2002-03 deployment period.  The available records do not document that the Veteran's hypertension medication was increased during this period.  Furthermore, by the Veteran's own admission at his March 2009 hearing, his hypertension medication dosage was at the same dosage at the beginning and end of his deployment.  

Overall, the preponderance of the evidence is against the award of service connection for hypertension.  Such a disability was not incurred during any period of active military service or within a year thereafter, and competent evidence of aggravation of hypertension during active military service has not been presented.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


